DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 states the limitation “a preload washer” in line 9 of the claim, then goes on to recite the limitation “said at least one preload washer” in line 10 of the claim. It is unclear from the claim as to whether there is to be a single preload washer or if there is to one or more preload washers. For the purpose of this action, the Examiner will interpret “said at least one preload washer” as “said preload washer”.
Claim 8 states that “said preload washer” engages the lower end of the dust boot. It is unclear as to how the preload washer is able to engage the dust boot, when in claim 1 it is stated that the preload washer is in engagement with the lower bearing. For the purpose of this action, the Examiner will interpret “said preload washer” in claim 8 as “a second preload washer”.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kincaid et al. (US 5,839,845; hereinafter Kincaid) in view of the publication Corrosion Protection by Mubea Disc Springs (https://mubea-discsprings.com/materials/corrosion-protection/; hereinafter Mubea).
Regarding claim 1, Kincaid discloses a socket assembly (Fig. 4-7), comprising:
	a housing (112) having an inner bore (houses ball head 124 and bearing members 128, 132) extending along a central axis between a closed first end of the housing (120 Fig. 4) and an open second end of said housing (116 Fig. 4);	
	a lower bearing (128) disposed in said inner bore of said housing, said lower bearing having a bearing surface (see Annotated Fig. 1 below) and a planar support surface opposite said bearing surface (see Annotated Fig. 1);
	a bull stud (114) having a shank portion extending outwardly from said housing through said open second end (shank portion 126 extends out of open end) and a ball portion (124) disposed in said inner bore;
	a preload washer (130 is a Belleville washer; lines 15-18 Col. 4) biasing said lower bearing into engagement with said ball portion of said ball stud (it can be seen in Fig. 4, 7 that the preload washer biases the lower bearing into engagement with the ball portion of the ball stud); and
	said lower bearing being able to float radially within said inner bore relative to the housing and to said preload washer by sliding said planar support surface along said preload washer (see Annotated Fig. 2 below).
	Kincaid does not explicitly disclose wherein the preload washer has an outer coating of a low friction, heat insulating material that engages the planar support surface of the lower bearing.

    PNG
    media_image1.png
    517
    625
    media_image1.png
    Greyscale

Annotated Figure 1

    PNG
    media_image2.png
    550
    466
    media_image2.png
    Greyscale

Annotated Figure 2
	Mubea does teach of a preload washer (in the form of a Belleville disc spring, line 1 under section titled Disc Spring (Spring Washer) Corrosion Protection) having a coating with a high heat resistance, which allows for heat insulation, and a low coefficient of friction (see section titled Dacromet coating).

Regarding claim 3, Kincaid, as modified by Mubea, discloses wherein said lower bearing is captured between said ball portion of said ball stud and said closed first end of said housing (it can be seen that the lower bearing is captured between the ball portion and the closed first end of the housing).
Regarding claim 5, Kincaid, as modified by Mubea, discloses wherein said outer coating engages said closed first end of said housing (it can be seen in Fig. 4 or 7 of Kincaid that the outer coating of the Belleville disc spring, which replaced the pre load washer, engages the surface of the first closed end of the housing).
Regarding claim 6, Kincaid, as modified by Mubea, discloses wherein said outer coating encapsulates said preload washer (it has been shown that the Belleville disc spring is encapsulated with an outer coating).
Regarding claim 7, .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kincaid in view of Mubea as applied to claim 3 above, and further in view of Parker et al. (US 2016/0025129; hereinafter Park).
Regarding claim 8, Kincaid, as modified by Mubea discloses wherein the socket assembly further includes a dust boot having a flexible boot body extending between an upper end in sealed engagement about the shank portion of the ball stud and a lower end configured in sealed engagement with said open second end of said housing (lines 25-29 of Col. 5 of Kincaid state that there is an elastomeric boot clamped to the ball stud and the second open end of the housing; see Fig. 1 of Kincaid depicting the arrangement of the dust boot).
	Kincaid nor Mubea explicitly disclose that a second preload washer engages said lower end of the dust boot.
	Parker (Fig. 3, 5) teaches of a similar socket assembly that has a dust boot (22) in sealed engagement around a shank portion of a ball stud and a lower end in sealed in engagement with an open end of a housing that does engage a pre load washer (58).
	It would be prima facie obvious for one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the arrangement of the dust boot of Kincaid to be in engagement with a second pre load washer as taught by Parker. Knowing that there are numerous configurations regarding the engagement dust boots with the housings of socket assembly, by simply repositioning the second end of the dust boot to be within the open end of the housing and secured by the lip (119 Fig. 7 of Kincaid; see Annotated Fig. 3 below for the location of the second end of the dust boot within the housing), and providing a preload washer that rests upon the second bearing (132 of Kincaid; see Annotated Fig. 4 below for the location of the second pre load washer), one would have a second pre load washer that engages the lower 

    PNG
    media_image3.png
    435
    678
    media_image3.png
    Greyscale

Annotated Figure 3

    PNG
    media_image4.png
    435
    660
    media_image4.png
    Greyscale

Annotated Figure 4
Response to Arguments
Applicant’s amendments filed April 21st, 2021 overcome the previous objections to the drawings and the claims. As such the amended drawings have been accepted.
Regarding the claim amendments, it is noted that claims 2, 4, 9-14 have been canceled.
With respect to Applicant’s arguments regarding the previous claim rejections under 35 U.S.C. § 103, the amended claims have overcome the prior art rejection, therefore the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of newly found prior art, as has been expounded upon in the above claim rejections under 35 U.S.C. § 103.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 






/AMBER R ANDERSON/Supervisory Patent Examiner, Art Unit 3678